IN THE SUPREME COURT OF THE STATE OF NEVADA


                CASH ASSET MANAGEMENT, LLC, A                         No. 65104
                NEVADA LIMITED LIABILITY
                COMPANY; LLG HOLDINGS, LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY; MUSTANG MEMORIES,
                LLC, A NEVADA LIMITED LIABILITY
                COMPANY; CASH PROCESSING
                                                                           FILED
                SERVICES, LLC; AND NORTHERN                                APR 1 5 2016
                NEVADA FUNDING, LLC, A NEVADA
                                                                         T
                                                                         RRKkG
                                                                             iCIESKii.pLRNDvmAN
                LIMITED LIABILITY COMPANY,                           BCyl_ssi
                                                                       E
                                                                                          EME COURT

                Appellants,                                                 DEPUTY CLERK
                vs.
                TG INVESTMENTS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,
                Respondent.



                                       ORDER OF AFFIRIVANCE
                            This is an appeal from a district court judgment• after a jury
                verdict in a contract and real property action. First Judicial District
                Court, Storey County; James E. Wilson, Judge.
                            Respondent TG Investments, LLC (TGI) loaned appellant
                Cash Asset Management, LLC (CAM) $2,250,000 so that CAM could open
                and operate a brothel in Storey County. The loan was secured by a deed of
                trust on the real property where the brothel was located and required
                CAM to maintain a license for the brothel, fight any revocation of the
                license, and pay TGI interest including a percentage of the gross revenues.
                CAM stopped paying TGI the interest, and TGI filed the underlying
                action. While the action was pending, a Storey County ordinance



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                            1(0   -   M 88 8
                 governing brothels was amended and the Storey County Brothel Licensing
                 Board revoked the brothel's license. A jury found that CAM breached the
                 contract and the covenant of good faith and fair dealing. Based on the
                 jury's verdict, the district court entered a judgment against CAM finding
                 that it owed TGI $1,909,378.67 and ordered the encumbered real property
                 sold with the proceeds to be applied to CAM's debt to TGI. CAM filed
                 motions for judgment as a matter of law, a new trial, and to alter or
                 amend the judgment, which were all denied. This appeal followed.
                             Having considered the parties' arguments and the record on
                 appeal, we conclude that the district court properly denied CAM's original
                 and renewed motions for judgment as a matter of law. See Nelson v. Heer,
                 123 Nev. 217, 222-23, 163 P.3d 420, 424 (2007) (explaining that this court
                 views the evidence and all inferences in favor of the nonmoving party and
                 reviews de novo an order denying a motion for judgment as a matter of
                 law). CAM admitted that it breached the contract by acknowledging that
                 it owed TGI $26,861 in underpaid interest and by conceding at trial that it
                 failed to appeal the license revocation. Further, the jury could draw
                 reasonable inferences from the evidence offered that CAM failed to fight
                 the revocation of the license and that CAM influenced the amendment of
                 the brothel ordinance and sought the revocation of the license in an effort
                 to void its obligations to TGI. Thus, there was sufficient evidence
                 supporting the jury's verdict that CAM breached the contract and the
                 covenant of good faith and fair dealing.
                             Additionally, the district court did not abuse its discretion in
                 denying CAM's motion for a new trial because there was no irregularity in
                 the proceedings, the jury did not manifestly disregard the jury



SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A    e
                instructions, and the damages were not excessive. See Bayerische Motoren
                Werke Aktiengesellschaft v. Roth,   127 Nev. 122, 133, 252 P.3d 649, 657
                (2011) (explaining that this court reviews the denial of a motion for a new
                trial for an abuse of discretion). While TGI elicited testimony concerning
                the appropriateness of the brothel license revocation, because such
                testimony was relevant to show arguments that CAM could have made if
                it had challenged the revocation, TGI did not make collateral attacks on
                the brothel ordinance or the Storey County Brothel Licensing Board's
                revocation of the license. Further, because there was no evidence that if
                TGI had applied for a brothel license, the brothel's license would not have
                been revoked, it was possible for the jury to reach its verdict while
                applying the jury instruction concerning mitigation of damages.    See Price

                v. Sinnott, 85 Nev. 600, 606, 460 P.2d 837, 840 (1969) (providing that a
                new trial is unwarranted when it is possible for the jurors to reach the
                verdict that they reached after properly applying all jury instructions to
                the evidence presented at trial). Also, the damages awarded were not
                excessive as they were less than the amount of damages presented by one
                of the expert accountants.
                            Lastly, the district court did not abuse its discretion in
                denying CAM's motion to alter or amend the judgment's order for the sale
                of the property securing the debt.        See AA Primo Builders, LLC v.
                Washington, 126 Nev. 578, 589, 245 P.3d 1190, 1197 (2010) (explaining
                that this court reviews an order denying a motion to alter or amend a
                judgment for an abuse of discretion). TGI only pursued one action, the
                underlying action, to recover the debts owed to it by CAM. And after the
                jury found that CAM had breached the contract and the covenant of good



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                faith and fair dealing and established the amount of CAM's debt, the court
                properly ordered the property sold under NRS 40.430 (2013) to satisfy the
                debt. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.


                                                             \                           J.
                                                           Douglas



                                                           Cherry
                                                                 Ckarvcv           ,J.




                                                                 bons




                cc: Hon. James E. Wilson, District Judge
                     Debbie Leonard, Settlement Judge
                     Gunderson Law Firm
                     Law Offices of Mark Wray
                     Storey County Clerk




SUPREME COURT
          OF
      NEVADA
                                                     4
(0) 1 1447A